The Court of Appeals being of the opinion that the act approved August 9, 1919 (Gen. Acts 1919, p. 194), which prohibits live stock from running at large "in all counties having a population of not less than thirty thousand nine hundred and not exceeding thirty thousand nine hundred seventy-five, according to the last or any subsequent federal census," and provides for enforcement and penalties, is in violation of subdivision 23 of section 104, and also of section 105 of the Constitution of Alabama, certifies the question to this court for determination, as provided by law.
The act cannot be a general act, since, as the court judicially knows, it applies to only one county in the state, viz. Lauderdale. Reynolds v. Collier, 204 Ala. 38, 85 So. 465. Being local act, pure and simple, it is manifestly prohibited by Subdivision 23 of section 104 of the Constitution, which forbids the creation of stock law districts by special or local laws, and must therefore be pronounced null and void.
Let this conclusion be duly certified to the Court of Appeals.
All the Justices concur.